Fourth Court of Appeals
                                San Antonio, Texas
                                       May 1, 2020

                                   No. 04-20-00153-CV

                                     REVCAP, LLC,
                                       Appellant

                                             v.

                                    Charles J. TROIS,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-23887
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER

       Appellee’s brief is due on May 4, 2020. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed motion to extend the brief due date to May 7, 2020.
      Appellee’s motion is GRANTED. The brief is due on May 7, 2020.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.




                                                  __________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court